DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher R. Powers (Reg No. 68,127) on 3/1/2021.

The application has been amended as follows: 22. (Currently Amended) The method of claim 16, further comprising, when in the calibration mode, outputting a good message, a warning report and/or an error report concerning a state of the sensor, wherein: 	in the case of the good message, the evaluation unit outputs a first preset pattern of analog electrical signals; 	in the case of a warning report, the evaluation unit outputs a second preset pattern of .
Allowable Subject Matter
Claims 16-18, 20, 22-27, 30,31 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 16 the prior art of Lenderking teaches	A method for in-situ calibration of an analog measurement transmission path coupled with the determining and/or monitoring of a process variable of a medium, the method comprising (See Col 1 lines 6-9 The invention relates to multiple channel analog data acquisition systems in general, and more particularly to automatic calibration of a computerized system for temperature measurements )::	providing a sensor in communication with a control unit (See Col 1 lines 10-28 Modern analog data acquisition systems use digital treatment with a computer centrally located), and at least one component sensitive to a process variable, the sensor embodied to determine and/or monitor the process variable using the at least one component (See Col 2 lines 44-47 The present invention will be described in the context of temperature measurement and, typically, of sensing with either thermocouples, or resistance thermometer devices (RTD)), and wherein the sensor is configured to operate in a measuring mode and in a calibration mode (See Col 2 lines 6-19 ); 	operating the sensor in the measuring mode, which includes transducing measured values of the at least one component of the sensor into an analog electrical measurement signal representing the process variable (See Col 2 lines 6-14)); and	the calibration mode, which includes:	at least one analog electrical calibration signal that is unequivocally recognizable as simulated and is recognized and registered by the control unit (See Col 2 lines 65- Col 3 line 4) ; and	calibrating the measurement transmission path, wherein the control unit determines a deviation between the analog electrical measurement signal and the (See Col3 lines 20-33 and See Claim 5).	However the prior art searched failed to teach or make obvious	when in the calibration mode, outputting a preset pattern of analog electrical signals from a defined value range using the evaluation unit to indicate the sensor is operating in the calibration mode; and 	detecting when the sensor is being operated in the calibration mode using the control unit based on the preset pattern of analog electrical signals, wherein: 		analog electrical measurement signals output in the measuring mode are from a useful range; Response to Final Office Action Accompanied by AFCP Request Application No.: 15/777,280 Attorney Docket No.: WT0208-WO/US 		Page 2 of 10the useful range is parameterized such that the useful range corresponds to a range between an anticipated minimum value and an anticipated maximum value of the process variable; 		the useful range is a real portion of the range between the minimum analog electrical signal and the maximum analog electrical signal; and 	the defined value range for indicating the sensor is operating in the calibration mode does not overlap the useful range.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	With respect to Claim 27	With respect to Claim 27 Lenderking teaches	An apparatus for in-situ calibration of an analog measurement transmission path (See Col 1 lines 6-9 The invention relates to multiple channel analog data acquisition systems in general, and more particularly to automatic calibration of a computerized system for temperature measurements ):	a sensor including a temperature sensitive component (See Col 1 lines 10-28 and See Col 2 lines 44-47 Modern analog data acquisition systems use digital treatment with a computer centrally located); and
a control unit, (See Col 1 lines 10-28 and See Col 2 lines 44-47 Modern analog data acquisition systems use digital treatment with a computer centrally located):	to operating operate the sensor in a measuring mode and in a calibration mode;	when in the measuring mode, to transduce measured values of the at least one component of the sensor into an analog electrical measurement signal representing the process variable (See Col 2 lines 6-14);	when in the calibration mode, at least one analog electrical calibration signal that is unequivocally recognizable as simulated and is recognized and registered by the control unit (See Col 2 lines 65- Col 3 line 4); and	when in the calibration mode, to calibrate the measurement transmission path, wherein the control unit determines a deviation between the analog electrical measurement signal and the registered analog electrical calibration signal (See Col3 lines 20-33 and See Claim 5).	However the prior art fails to teach or make obvious	wherein the evaluation unit is configured:	when in the calibration mode, to calibrate the temperature sensitive component at the predetermined temperature point and determine a deviation of the temperature sensitive component from the predetermined temperature point;	to cause the sensor to switch from the measuring mode to the calibration mode when the reference element passes through the predetermined temperature point; and 	when in the calibration mode and after calibrating the temperature sensitive component and the measurement transmission path, to output for a set time period a constant analog electrical signal that corresponds to the deviation of the temperature sensitive component from the predetermined temperature point provided by the reference element,		wherein the control unit is configured to detect the deviation of the temperature sensitive component from the predetermined temperature point based on a deviation of the constant electrical signal output by the evaluation unit from a fixed analog electrical signal and based on the parameterization of the measurement transmission path.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.
	Claims 17-18, 20, 22-26 are allowed due to their dependency of Claim 16.	Claims 30, 31 are allowed due to their dependency of Claim 27.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863